— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered January 19, 1982, convicting him of murder in the second degree (two counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The ambiguous reference by a prosecution witness to an unrelated robbery for which the defendant was arrested does not require reversal where it was elicited by defense counsel during cross-examination and where no curative instruction was sought (see, People v Blackshear, 112 AD2d 1044; People v King, 91 AD2d 1073). The prosecutor’s question regarding the *598same unrelated robbery on redirect examination merely reiterated the testimony previously elicited by defense counsel at his peril, and thus did not result in a denial of the defendant’s right to a fair trial.
The defendant’s remaining contentions are either without merit or unpreserved for appellate review. Gibbons, J. P., Thompson, Brown and Weinstein, JJ., concur.